TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2019



                                      NO. 03-18-00560-CV


                             Juan A. Martin-de-Nicolas, Appellant

                                                 v.

                  Mark Octaviano, Joaquin Aguirre, Victorio Tostado, and
                          Lylia B. Jimenez-Gutierrez, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER


This is an appeal from the summary judgment orders signed by the trial court on Mary 29, 2018.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.